        Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 1 of 18
Case7-19-cv-6187-CS




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                         •X
 RAY DU BOC ALI, IZELL MCCLOUD and
 CLEMON WILLIAMS, on behalf of themselves
                                                                                                     13,:
 and others similarly situated

                                                              STIPULATED PROTECTIVE ORDER,
                                           Plaintiffs,
 against
                                                              OF CONFIDENTIALITY

 COMBE INCORPORATED                                           7: 19-CV-06187-CS-PRD



                                           Defendant,
                                                         -X


           Pursuant to Ruie 26 of the Federal Rules of Civil Procedure, the Court enters the


  following Protective Order, which shall govern the designation and use of Confidential

  Information (as defined herein) that may be produced or otherwise disclosed during the course

  of this litigation by or on behalfofany party or non- party. IT IS HEREBY ORDERED:

        1. Purnose. The preparation for trial of this action may require the discovery of certain

 documents and testimony that a defendant reasonably and in good faith believes should be subject to a

 protective order under Rule 26 of the Federal Rules of Civil Procedure or other state or federal law,

 including but not limited to trade secrets, research, design, development, financial, technical, marketing,


 planning, pes'sonal, proprietary, or commercial Enformation. Such materials may include (a) documents


 containing product tbrmitiations for the products manufactured, distributed, and/or sold by Defendants

 that are the subject of this action; (b) documents and information made confidential pursuant to statute,

 law, or regulation of any jurisdiction;^) all other documents and information that contain trade secrets,

 research, design, development, financial, technical, marketing, planning, personal, proprietary, or


commercial information and that a defendant marks as "confidential" or "highly confidential/outside


attorneys' eyes only"; and (d) all material, data, and information obtained, derived, or generated from


 such materials. Such documents, testimony, and information are referred to below as "Confidential


 Information."




                                                     1
     Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 2 of 18

Case 7-19"cv-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 3 of 19




        2. Desiffiiation bv Producins Defendant.


               (a) For purposes of this Order, the term "document" means all written,


        recorded, or graphic material as described and defined in the Federal Rules of Evidence


        and Federal Rules of Civil Procedure and shall include electronically stored

        information. A defendant producing documents or serving written discovery responses


        that such defendant determines in good faith, after appropriate review by an attorney or


        by a person working under the supervision of an attorney, contain Confidential


        Information, shall designate such documents by placing a stamp or marking


        on the documents stating the following: CONFIDENTIAL [or HIGHLY

        CONFIDENT1AL/ATTORNEYS' EVES ONLY]. Such markings will not obscure,

        alter, or interfere with the legibility of the original document. Documents so marked are


        referred to in this Order as "Protected Documents.


               (b) A defendant may designate as "CONFIDENTIAL" those documents

        and materials that constitute formulas, formulations, designs, technical or non-technical
                                    !'• 1



        data, devices, methods, techniques, drawings; processes, research, development


        manufacturing, financial data, pricing, or proprietary commercial or business


        information that (i) are sufficiently secret to derive economic value or economic


        advantage, actual or potential, from not being generally known to other persons who


        can obtain economic value from their disclosure or use, and (ii) are not generally


        known and would not normalty be disclosed to third parties (or, if disclosed, would

        require such third parties to maintain the information on a confidential basis), and are


        the subject of efforts that are reasonable under the circumstances to maintain their


        secrecy or confidentiality. A defendant may also designate a document containing
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 3 of 18

Case 7-19-CV-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 4 of 19




        personal information as "CONFIDENTIAL."


                (c) A defendant may designate as "HIGHLY

        CONFIDENTIAL/ATTORNEVS^ EYES ONLY" those materials that

        otherwise qualify as "CONFIDENTIAL," and, in addition, are of such a sensitive,


        secret, or proprietary nature that the designating defendant believes reasonably and in


        good faith that disciosure of the materials to persons other than those identified in

        paragraph 5(g) of this Order would create a material risk of serious injury to the

        designating defendant's commercial or business interests,


                (d) Portions of interrogate ry answers, responses to requests for admissions,


        deposition transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote,


        summarize, or contain Confidential Information shall be Protected Documents, but, to


        the extent feasible, shall be prepared in such a manner that the Confidential Information


        is bound separately from that not entitled to protection; these portions that quote,


        summarize, or contain materials entitled to protection will remain Protected


        Documents regardless of labeling.


                (e) Confidential Information disclosed by a third party shall be covered by

        this Order if a party notifies all other parties within thirty (30) days of receipt of such

        information that the information or portions thereof constitute or contain Confidential


        Information. Until the expiration of thirty (30) days following receipt of such

        information, the information disclosed by any such third party shall be treated as

        Confidential Information under this Order.


               (f) This order is not intended to provide protection to documents produced


        in discovery beyond that which is allowed pursuant to FRCP 26(c)(l)(G) nor does this



                                               3
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 4 of 18

Case 7~19-cv-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 5 of 19




           order confer a blanket protective order for all documents produced,


          3. Depositions. Protected Documents may be used or marked as exhibits in


depositions but shall remain subject to this Order. All depositions shall presumptively be treated

as Confidential Information for a period of thirty (30) days after a transcript of said deposition is

received by counsel for each of the Parties. Confidentiality designations shall be made within

thirty (30) ciays alter the transcript has been received by counsel making the designation, and shall

specify the testimony being designated confidential by page and line number(s). Until the

expiration of such 30-day period, the entire tex( of the deposition, including all testimony therein

and exhibits thereto (except for exhibits that were previously produced without being marked

confidential), shall be treated as confidential under this Order. After £he expiration of the 30-day

period, only the specific page(s) and line number(s) and exhibits designated as being confidential^

if any, shall be treated as confidential.


          4. ISon-Oisclosure of Confidential Information*


                  (a) With the exception of persons and entities identified as "Qualified

          Persons" in Paragraphs 5(g) and 5(h), Confidential Information sh^ll not be disclosed in

          any way to anyone for any purpose other than as required for the preparation and trial of


          the above-captioned matter. Access to and disclosure of Confidential Information sha!!


          be limited to those persons designated as Qualified Persons below. All Qualified Persons

          given access to Confidential Information shall keep all such information confidential

          from all other persons except as specifically provided in this Order.


                  (b) To avoid security risks currently inherent in certain current technologies


          and to facilitate compliance with the terms of this Order, including, without limitation,


          the provisions of paragraphs 7(c), 9, and 10, and unless the party whose confidential
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 5 of 18

Case 7-19-cv-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 6 of 19




         information is at issue agrees otherwise in writing, and except as set forth immediately


         below with respect to limited electronic mai! communications, all Qualified Persons with

         access to Confidential Information (other than the persons and entities identified as

         Qualified Persons in paragraphs 5(g) and 5(h)) shall be and are prohibited from storing

         any Conficiential Information in any online or web-based storage location, when such


         storage location is managed or maintained by any third-party service provider,


         incfuding any provider of so-called "cloud computing" services, other than a reputable


         litigation support service provider with a secure document hosting facility that uses

         encrypted web-enabled software that allows for secure and protected sharing and


         collaboration concerning said documents amongst only authorized counsel and that does


         not employ so-called "cloud computing" services. Notwithstanding the foregoing


         provision, a Qualified Person, as defined in the following paragraph, shall not be

         prohibited from transmitting to any other Qualified Person a reasonably limited number

         of files containing Confidential Information through electronic mail, as attachments to


         an electronic mail in the form ofPDF files, as long as the person transmitting the files


         takes reasonable steps to protect the confidentiality of the files.


         5. Qualified Persons. Confidential Information may be disclosed only to


 The following persons (hereinafter referred to as "Qualified Persons"):


                  (a) Plaintiffs and Defendants (unless designated "attorneys eyes only" or

         "outside attorneys' eyes only" per paragraphs 5(g) below) and their attorneys in the


         above-captioned matter. Persons encompassed by the preceding sentence include the


         attorneys' employees (including outside copy services, organizations involved in


         organizing, filing, coding, converting, storing, or retrieving data or designing programs
   Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 6 of 18

Case 7-19-CV-6187-CS Document 42-1 Filed In NYSD on 06/22/2020 Page 7 of 19




        for handling data connected with this action, including the performance of such duties


        in relation to a computerized litigation support system, and stenographers);


                 (b) Experts retained or consulted by a party for the purpose of obtaining such

        expert's advice or opinion regarding any issue in this litigation, but only to the extent


        necessary for the expert to provide such advice or opinion, except that disclosure shall


        not be made to any expert if counsel for the party retaining that expert has actual


        knowledge that the expert has been found to have violated the terms of a protective order


        in any litigation or legai proceeding;


                (c) A deponent or a witness at deposition, trial or hearing, other than those


        who are otherwise covered by paragraph 5(d), provided there is a reasonable basis to

        beiiove that the witness will give relevant testimony regarding the Confidential

        Information or that disclosure is necessary to prepare the witness for the testimony. It a


       party wishes to show Confidential Information to such a deponent or witness before or


       during a deposition, hearing, or trial, the deponent or witness must be informed of this


       Protective Order and either sign a copy ofthe Non-Dis'ctosure Agreement attached hereto


       as Exhibit i4A" or consent under oath to abide by its provisions. This provision does not


       preclude the producing party from objecting to or moving to preclude disclosure to any

       deponent or witness, or to seek amendment of this provision in the future, if it believes


       it has a good faith basis for such objection or motion;


                (d) A person identified in the document as a subject of the communication,

       or having authored or previously received the document;


                (e) Any person mutually agreed upon among the parties;


                (f) The Court or any Court personnel, including any court reporters;
   Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 7 of 18

Case 7~19~cv-6187-CS Document 42-1 Fiied in NYSD on 06/22/2020 Page 8 of 19




                (g) Any insurance company (including its employees, representatives, claims


       cidministrators. and affiliates) with potential obligations to any party, for purposes of

       evaluating potential liability or insurance coverage in connection with this action, or in


       any future iitigation related to insurance coverage for this action, as well as any attorneys,


       experts, or consultants retained by any insurance company in connection with


       evaluating potential liability or insurance coverage for this action, or in any future


       litigation related to insurance coverage for this action; and


                (h) The reinsurers, retrocessionaries, reinsurance intermediaries,


       accountants^ and outside or inside auditors of any insurance company identified in


       paragraph 5(g), as well as any governmental, regulatory, or administrative agency who


       rrmy seek review of Confidentiai Information or Protected Documents from any


       insurance company.


               (i) Notwithstanding any other provisions in this Order, Confidential

       Information that has been designated HIGHLY CONFIDENTIAL/ATTORNEYS'

       EYES ONLY may be disclosed only to:


                    (1) Outside counsel for the parties to this action, and their employees,

                who are actively engaged in the conduct of this lawsuit;

                    (2) A witness at any deposition in this action who is an employee of the

                producing party or who authored or was copied on the document;


                    (3) The Court and any employee thereof;

                    (4) Experts retained or consulted by a party for the purpose of obtaining


                such expert's advice or opinion regarding any issue in this litigation, but only


                to the extent necessary for the expert to provide such advice or opinion,
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 8 of 18

Case 7-19-CV-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 9 of 19




                    except that disclosure shall not be made to any expert if: (a) the expert is a

                    current employee of a Competitor of Defendants, as that term is defined in


                    Paragraph 6 below; or (b) counsel for the party retaining that expert has actual

                    knowledge that the expert has been found to have violated the terms of a

                    protective order in any Htigation or legal proceeding; and


                       (5) The persons and entities identified in paragraphs 5(g) and 5(h).

          6. Non-D is closure fo_CompetitQrs. Notwithstanding the foregoing, if Plaintiffs or


their counsel wish to disclose Confidential Information to an expert, advisor, or consultant who is


an employee, officer, director, contractor, subcontractor or consultant of any entity that is presently


engaged in the research, development, manufacture or sale of any hair dye product, that currently


competes w\[h any Combe hair care products, they shall promptly so notify Combe, furnishing the

names and addresses of the person(s) to whom the disclosures will be made or alternatively,


information concerning the proposed recipient that does not identify the proposed recipient but is

sufficient to permit an informed decision to be made with respect to any potential objection.


          7, Qualified Persons Bound bv Order.

                  (a) Before being given access to any Confidential Information, each


           Qualified Person, other than the Court, the employees and staff of the Court, counsel of


           record and the direct employees of counsel of record, the persons and entities identified


           in paragraphs 5(g) and 5(h), and witnesses who are shown Confidential Information at

           a deposition, trial or hearing as set forth in paragraph 5(d), shall be advised of the terms

           of this Order, shall be given a copy of this Order, shall agree in writing to be bound by

           the terms of this Order by signing a copy of the Non-Disclosure Agreement attached


           hereto as Exhibit "A," and shall consent to the exercise of personal jurisdiction by this


           Court in any proceeding(s) to determine if the signatory violated this Order. Counsel



                                                  8
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 9 of 18

Case 7-19-cv-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 10 of 19




         for each party shall maintain a list of all Qualified Persons to whom they or their

         ctient(s) have provided any Confidential Information, which list shall be available for

         inspection by the Court.


               (b) The witness who is a Qualified Person pursuant to paragraph 5(d) but who

        has not signed a copy of the Non-Disclosure Agreement attached hereto as Exhibit "A"


        may be shown Confidential Information before or during his or her testimony, but shall

        not be given a copy of the documents containing such Confidential Information to keep.


        The witness will review his or her transcribed testimony containing the Confidential

        Information for purposes of completing the errata sheet within thirty (30) days of

        receiving a copy of the deposition transcript from the court reporter but may not keep


        any portion of the transcript that discusses the Confidential Information. Once the


        witness has completed the crrata sheet, he or she must return to the court reporter the


        portions of the transcript containing the Confidential Information, as well as any exhibits

        to that portion of the transcript. Any documents used at the deposition that contain


        Confidential Information (including marked exhibits) shall not be kept or maintained by

        the witness or his or her counsel except that Qualified Persons described in paragraph


        5(b) may retain their depositions and exhibits until the completion of the Qualified

        Person's consultation or representation in this case, at which time he or she shall follow


        the procedures set forth in paragraph 7(c) below.


               (c) Any Confidential Information distributed or disclosed to a Qualified

        Person who is a signatory of Exhibit "A" shall be returned to the party s counsel who


        provided it to the Qualified Person or, with the consent of the party producing the

        Confidential Information, destroyed at the completion of the Qualified Person's
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 10 of 18

Case 7-19-.cv-6187-.CS Document 42-1 Filed in NYSD on 06/22/2020 Page 11 of 19




           consultation or representation in this case. Upon the request of the producing party or the


           Court, each such Qualified Person shall execute an affidavit stating that all such

           documents and copies thereof have been returned or destroyed as required. The


           requirements of this paragraph shall not apply to the persons and entities identified in

           paragraphs 5(g) and 5(h), who may retain Confidential Information pursuant to their

           document retention policies.


                  (d) The Court shall retain jurisdiction over any person or organization

           authorized, as set forth above, to receive Confidential Information as necessary to


           enforce the provisions of this Order.


         8. Challenges to_Con(id^ntmIjty D.esi^natiutL Nothing in this Order shall constitute

 a waiver of any party's right to object to the designation or non- designation of a particular


 documenl, deposition transcript or discovery response as a Protected Document. A party can bring


 a challenge to any designated document, deposition transcript or discovery response at any time.


 If a party contends that any material has been erroneously or improperly designated or not


 designated as Confidential Information, the document at issue shall be treated as confidential until

 (i) the parties reach a written agreement or (ii) this Court issues an order stating that the material

 is not confidential and shall not be given confidential treatment.


        If a party in good faith wishes to challenge a disclosing .party's designation of information

 or documents as confidential, or if a party in good faith desires to provide Confidential Information

 to a Competitor, the party shall;


                  (a) Notify the party that designated the information as Confidential in writing

          (including via email) reasonably identifying the information (if Protected Documents by

          identifying the production number of the documents at issue);




                                                   10
   Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 11 of 18

Case 7-19-cv-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 12 of 19




                (b) The parties shall meet and confer in an effort to reach agreement

        regarding the information at issue;

                (c) If, within seven (7) days of the objecting party s notification to the

        designating party, the parties cannot reach agreement on whether some or all of the


        information should remain designated as confidential, the party challenging the

        designation may move the,Court for an order stating that the information designated as


        "Confidentm!" is not '"Confidential Information" within the meaning of this Order and is


        not entitled to the protections of this Order. If the objecting party does not file such a

        motion within thirty (30) days after expiration of the 7-day period for negotiation and the

        designating party has not agreed to extend the time for filing such a motion, the

        information designated as "Confidential" shall be treated as "Confidential Information"


        within the meaning of this Order, without waiver by the objecting party to renew its

        objection in good faith and without unreasonable delay at a future date, following the

        procedure set forth above. With respect to any motions relating to the confidentiality of


        documents or related information, the burden of justifying the designation shall lie with

        the designating party. All parties retain the right to appeal the decision of the Court.

        9. Authorized and Unauthorized Uses of Confidential Information.


               (a) Other than as set forth in paragraphs 5(g) and 5(h), Confidential

         Information shall not be used for any business, competitive or other non-Utigation


         purpose without the express written consent of counsel for the designating party, or by


         order of the Court. Nothing in this Protective Order shall limit any producing party s

         use of its own documents or shall prevent any producing party from disclosing its own


         Confidential Information to any person. Such disclosures shall not affect any




                                                11
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 12 of 18

Case 7-19-cv"6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 13 of 19




         confidential designation made pursuant to the terms of this Protective Order so long as


         the disclosure is made in a manner that is reasonably calculated to maintain the


         confidentiality of the information. In the event of future litigation related to insurance


         coverage for this action, any person or entity identified in paragraphs 5(g) and 5(h) will

         nol distribute, transmit, or otherwise divulge any Confidential Information or Protected


         Documents from this action unless and until a protective order providing similar


         protection is requested in such iitigation. Nothing in this Protective Order grants either


         party any license to the other Party's intellectual property.


             (b) Filing Confidential Information with the Court. If It is not feasible to

         redact or exciude Confidential Information from a court filing, the parties will use the


         following procedure, absent further Court Order, for submitting to the Court papers


        consisting of, containing, or attaching Confidential fntbrmation. Any party may file with


        the Court any Documents previously designated as comprising or containing


        Confidential Information by e-filing the Confidential Information in redacted form, and

         also submitting such Documents to the Court in sealed envelopes or other appropriate


        sealed container on which shall be endorsed the caption of this litigation, the words

        "CONFIDENTIAL MATERIAL - SUBJECT TO AGREED-TO PROTECTIVE

        ORDER OF CONFIDENTIALITY AND NQN-DISCLOSURE^GREEMENT" as an

        indication of the nature oftHe contents, and a statement in substantially the following


        form;


                "This envelope, containing documents which are filed in this case by [name of
                party], is not to be opened nor are the contents thereof to be displayed or revealed
                other than to the Court, the Parties and their counsel of record, except by order of
                the Court or consent of the Parties."


        The envelope containing Confidential Information, a cover letter describing the




                                                12
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 13 of 18

Case 7-19"cv~6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 14 of 19




           materials by bates number, a copy of the sealed documents in um'edacted form, and this


           Order, will be mailed by the filing party to:

                  Clerk of the Court, Sealed Records
                  United States District Court, Southern District ol New York
                  Daniel Patrick Moymhan United States Courthouse
                  5 00 Pearl Street
                  New York, NY 10007

           The party filing the Confidential Information shall also email a courtesy copy of the

           cover letter to chatrtbcf^nysdseEbci^nysd.uscourts.RQV and additionally shall email a


           coui'tesy copy of the cover letter to counsel for all parties (and involved nonparties if


           applicable). The mailed Confidential Information shall be returned by the Clerk upon

           disposition of the motion or other proceeding for which they were submitted. Portions


           of the court filing not containing Confidential Information shall continue to be filed

           publicly with the Court, and, wherever feasible, a redacted version of the court filing


           excluding only Confidential Information shall be filed publicly with the Court. Except

           as specifically provided in this Order, court filings will be public.

                  (c) Se^Vrity °^ ConfHlential Information. Except as specifically provided in

           this Order, counsel shall keep all Confidential Information and Protected Documents


           produced to them within their exclusive possession and control, shall take all necessary


           and prudent measures to maintain the confidentiality of such materials and information,


           and shall not permit unauthorized dissemination of such materials to anyone.


           10. Subnoena bv Other Courts o.rA^enme-s^ If another court, third party, tribunal,


 quasi-judicial agency, or administrative agency requests, subpoenas, or orders production of


 Protected Documents or Confidential Information from a party that has obtained those materials


 under the terms of this Order, the party shall promptly notify the producing party of the pendency




                                                  13
     Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 14 of 18

Case 7-19-cv~6187-CS Document 42-1 Fiied In NYSD on 06/22/2020 Page 15 of 19




 of such subpoena or other process and shall not produce the Protected Documents or Confidential


 Information until at least twenty-one (21) days after such notice, unless ordered otherwise by a


 court of competent jurisdiction. The subpoenaed party will not oppose the producing party's


 effort to intervene in the proceeding, quash the subpoena, or take other reasonable action to seek


 appropriate relief, with the cost of such opposition to the subpoena to be borne by the producing


 party unless otherwise agreed to by the parties.


           11. Uispi)8ition_of CopfulcntjaJ Information,, After the final conciusion of this


 action (including without limitation any appeals and after the time for filing all appellate

 proceedings has passed), each party shall return all Confidential Information to counsel for the


 party that produced it or destroy it (at the option of the producing party), or otherwise shall comply

 with an appiicabie order of the Court, The return or destruction of Confidential Information under


 this paragraph shall include, without limitation, all copies, and duplicates thereof. The parties shall

 certify, within thirty (30) days offina! conclusion of the litigation that all Confidential Information

 required to be returned or destroyed has been so returned or destroyed. Unless otherwise ordered


 by the Coml, counsel may retain: (a) copies of pleadings or other papers that have been filed with

 the Court and that contain Confidential Information; (b) their work product; and (c) official

 transcripts and exhibits thereto. The terms and provisions of this Order shall continue to apply to


 any such materials retained by counsel. The requirements of this paragraph shall not apply to the

 persons and entities iclentiFied in paragraphs 5(g) and 5(h), who may retain Confidential

 Information pursuant to their document retention policies.


           12. Order jSuruv^sJT£un_mation of Action. After the termination of this action by


 entry of a final judgment or order of dismissal, the provisions of this Order shall continue to be


 binding. This Order is, and shall be deemed to be, enforceable as to the parties, their agents, and




                                                    14
     Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 15 of 18

Case 7~19-cv-6187-CS Document 42-1 Filed In NYSD on 06/22/2020 Page 16 of 19




 their attorneys. The terms of this Order may be enforced by filing a motion in this Court.


           13. Persons and Entities Bound by Order. This Order shall be binding upon the

 parties, upon their attorneys, upon all signatories to Exhibit "A," and upon their successors,


 personal or legal representatives, subsidiaries, divisions, employees, agents, and independent


 contractors.


           14. No Waiver _Qf_Qfo4_e_ctioEiSt Neither this Order nor any of the procedures


 described above affects or constitutes a waiver of any party's right to object to the relevancy,


 admissibility or discoverabiiity of any information or document or to seek an order that discovery


 or admissibility be had only subject to appropriate limits or restrictions, as provided by the

 Missouri R-uies of Civil Procedure, the Missouri Rules of Evidence, the Local Rules of this Court,


 or other applicable rules or law.


           15. No_Waiv_£r_ofjPjliyiIeiLe.


                  (a) This Order does not affect or constitute a waiver of any party's right to

           withhold or redact information protected from disclosure by the attorney-client


           privilege, physician-paticnt privilege, work product doctrine, or other applicable


           privilege, protection, law, or regulation. Furthermore, in discovery in this lawsuit, the


           parties do not intend to disclose information subject to a claim of attorney-client


           privilege or attorney work product protection. If, nevertheless, a party (the "Disclosing


           Party") inadvertently discloses such privileged or work product information

           ("Inadvertently Disclosed Information"), such disclosure shall not constitute or be


           deemed a waiver or forfeiture of any claim ofattorney-client privilege or work product


           immunity that the Disclosing Party would otherwise be entitled to assert with respect to

           the Inadvertently Disclosed Information and its subject matter. Consistent with Federal




                                                 15
   Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 16 of 18

Case 7"19~c\/-6187-CS Document 42-1 Fifed in NYSD on 06/22/2020 Page 17 of 19




            Rule of Evidence 502(d), an inadvertent disclosure of a privileged or protected item does

            not constitute a waiver for the purposes of this action or other actions,


                   (b) If a Disclosing Party notifies the receiving party of Inadvertently

            Disclosed Information, or if the receiving party discovers such an apparent inadvertent


            disclosure, the receiving party shall return or destroy, within ten (10) days, all copies of

            such information and provide a certification of counsel that all such Inadvertently

            Disclosed Information has been returned or destroyed. From the moment a receiving


            party discovers or is notified of inadvertent production, the party shall not copy,


            distribute, or otherwise use in any manner the disputed documents or information, and


            shall so instruct all persons to whom the receiving party has disseminated a copy of the

            documents or information.


           16. Inadvertent Producdon or Disclosure of Confidential Information. In the event


 a party inadvertently produces Confidentiai Information without the required legend, the

 producing party shall conlact the receiving party within five (5) days of the discovery of the

 inadvertent production, or as promptly as reasonably possible thereafter, and inform the receiving


 party or parties in writing of the inadvertent production and the specific material at issue. Such


 madvertent or unintentional disclosure shall not be deemed a waiver in whole or in part of the


 producing party's claim of confidentiality, either as to specific documents and Enformation


 disclosed or on the same or related subject matter. Upon receipt of such notice, the receiving party


 or parties shall treat the material idenUfied in the notice as confidential unless (a) the parties agree

 to non-confidential treatment of the subject material, or (b) the Court> on motion of any party,


 issues an order addressing the appropriate treatment of the subject material. Each receiving party


 shall further notify every person or organization that received copies of or access to the material




                                                    16
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 17 of 18

Case 7-19-cv-GW-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 18 of 19




 identified in the notice that such material contains Confidential Information..


            17. Modification Permitted. Nothing in this Order shall prevent any party or other

 person from seeking modification of this Order, or from objecting to discovery that it beEieves to

 be otherwise improper.


            18. Use_ofConfidentiitI Information at Trial. Nothing in this Order shall preclude a


 party from introducing into evidence at trial or hearing any Conltdenfial Information or Protected

 Document that is admissible under the Federal Rules of Evidence, nor shall anything In this Order

 be construed as sealing evidence introduced at trial or hearing. At trial or evidentiary hearings, the


 Court may take such measures, ii'it should deem it appropriate, to protect the claimed confidential


 document or information sought to be admitted.




 SO ORDERED.


 Dated-.

           White Plains, New York




                                                        c




                                                   17
    Case 7:19-cv-06187-CS-PED Document 45 Filed 07/13/20 Page 18 of 18

Case 7-19-CV-6187-CS Document 42-1 Filed in NYSD on 06/22/2020 Page 19 of 19




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

  RAY DU BOC ALI, IZELL MCCLOUD and
  CLEMON WILLIAMS, on behalf of themselves
  and others similarly situated

                                       Plaintiffs, 7: 19-CV-06187-CS-PHD
  against


  COMBE INCORPORATED

                                       Defendant,
                                                    -X



                          EXHIBIT A TO PROTECTIVE ORDER


            I,_, hereby acknowledge that I have read
   the Protective Order of Confidentiality ("Protective Order ) entered in this action and I

   understand the terms thereof. I agree to be bound by such terms, and agree not to disclose any

   confidential or highly confidential information to any person other than as permitted by the

   Protective Order, I hereby consent to the exercise of personal jurisdiction by the above Court

   in any proceeding(s) to enforce the terms of the Protective Order.




   SignaUu'e                               Date
